Smith, C. J.,
delivered the opinion of the court.
The appellant was convicted in the court below of having stolen a sum of money from George Collins. He denied taking the money, and the verdict is supported solely by the uncorroborated testimony of Collins.
John Halpin, a former employer of the appellant and who had known him for six or eight years, testified that he knew the appellant’s reputation for honesty and integrity, and that it is good. On cross.-examination, he stated that he had never heard the appellant’s reputation *563discussed, hut that be personally knows his character to be good and based his statement that his reputation is good on that fact. At the close of his examination, the whole of his testimony was • excluded on motion of the district attorney. ;
This testimony was competent and should not have been excluded for “the best character, it is said, is generally that which is the least talked about, and the best evidence of good character is that the witness has been thoroughly conversant, with the party for years, and never heard anything against his character. 1 Greenl. Ev., section 55, note; 1 Whart. Ev., sections 49; 1 Taylor, Ev., section 350. A witness may well say that he knows the general reputation of a person, and that it is good, if he has known the person long and well and never heard his character questioned, and such testimony is admissible to prove good character,” etc. French v. Sale, 63 Miss. 393; Sinclair v. State, 87 Miss. 330, 39 So. 522, 2 L. R. A. (N. S.). 553, 112 Am. St. Rep. 446; 2 Wigmore on Evidence, section 1614; 3 Emc. of Evidence, 43.
The witness’ personal opinion of the appellant’s character was Ijrought out by the state on cross-examination, and therefore was not subject to objection by it; and, moreover, its incompetency did not affect the other portions of his testimony.
Another witness also tesified that the appallant’s reputation for honesty and integrity was good, but his testimony was properly excluded for the reason that it does not appear therefrom that he had known the appellant for any appreciable length of time and had been in a position where he probably would have heard his reputation discussed had it been the subject of comment.
This is peculiarly a ease in which the appellant’s good reputation, if such he bears, may have turned the scales in his favor, so that the exclusion of Haplin’s testimony was fatal error.

Reversed and remanded.